Appellant was convicted of pursuing the occupation of a medical specialist, traveling from place to place, without having paid the occupation tax prescribed by article 5049, Revised Civil Statutes, his punishment being assessed at a fine of $75. The undisputed facts show that appellant came to Graham, about May 1, 1903, and established and equipped an office; that he maintained an office at Eliasville, in Young County, and at Jacksboro and Bryson, in Jack County; that appellant divided his time between these offices, and kept an assistant at each place, and treated patients at the places at stated intervals. That prior to coming to Graham he had his headquarters and lived at Mineral Wells, and had practiced there and at Jacksboro; and had lived at Mineral Wells eighteen months. That upon leaving Mineral Wells he moved with his wife and children to Graham, where they lived at a hotel, up to within three weeks of the time of filing the information, when his wife and children went on a visit to relatives at Quanah. Appellant received his mail at Graham, which was his headquarters, and practiced nowhere except at his offices before mentioned. In our opinion these facts do not constitute appellant a traveling physician as contemplated by article 5049, supra. For a full discussion of the matter see Hairston v. State, 36 Tex.Crim. Rep.; Broiles v. State, 5 Texas Ct. Rep., 231.
The judgment is accordingly reversed and the cause remanded.
Reversed and remanded.